IN THE SUPREME COURT OF PENNSYLVANIA

IN THE MATTER OF                           :   No. 2445 Disciplinary Docket No. 3
                                           :
BRIAN McDEVITT                             :   Board File No. C2-17-871
                                           :
                                           :   (Supreme Court of New Jersey,
                                           :   D-11 September Term 2017)
                                           :
                                           :   Attorney Registration No. 28547
                                           :
                                           :   (Montgomery County)


                                        ORDER


PER CURIAM


      AND NOW, this 11th day of April, 2018, upon consideration of the responses to a

Notice and Order directing Brian McDevitt to provide reasons against the imposition of

discipline reciprocal to that imposed by the Supreme Court of New Jersey, Brian

McDevitt is suspended from the practice of law in this Commonwealth for six months,

and he shall comply with all the provisions of Pa.R.D.E. 217.